Title: Enclosure: Arret du Conseil d’Etat du Roi, 22 February 1788
From: La Luzerne
To: 


          EnclosureArret du Conseil d’Etat du Roi,
          Qui excepte de l’Entrepôt accordé, par l’arrêt du Conseil du 29 décembre 1787, aux productions & marchandises des Etats-unis, les Poissons, Huiles & autres marchandises provenant de leurs pêchés.
          Du 22 Février 1788.
          Extrait des Registres du Conseil d’Etat.
          LE ROI s’étant proposé d’accorder une protection particulière au commerce réciproque de la France & des Etats-unis de l’Amérique, Sa Majesté a jugé qu’une des principales faveurs qu’Elle pouvoit faire à ce commerce, étoit d’accorder aux productions & marchandises des Etats-unis, l’Entrepôt pendant six mois, dans tous les ports de France ouverts au commerce des Colonies; & par l’article X de l’arrêt de son Conseil du 29 décembre 1787, Sa Majesté a assuré ces avantages aux Etats-unis. Les expressions indéfinies de cette disposition ont inspiré des inquiétudes aux Commerçans du royaume, relativement à l’intérêt des pêches nationales, dont l’activité pourroit être également compromise par l’introduction en France des morues ou autres poissons, ainsi que des huiles de poisson ou de baleine provenant de pêches étrangères. Sa Majesté ayant également à cœur de tenir avec une fidélité inviolable les engagemens que sa bienveillance envers les Etats-unis lui a fait contracter, & de protéger les progrès des pêches nationales si intimement liés avec des intérêts encore plus importans, s’est fait rendre compte du peu d’usage qu’ont fait les Etats-unis, de la liberté qu’ils avoient, antérieurement à l’arrêt du 29 décembre 1787, d’entreposer les produits de leur pêche dans les ports francs du royaume, ainsi que des rapports des autres ports de France avec le commerce entre les Etats-unis & les Nations voisines des côtes francoises. Sa Majesté a reconnu, par ce compte, que l’entrepôt dans les ports François ne peut être presque d’aucun usage effectif, ni  par conséquent d’aucun intérêt réel pour les Etats-unis, dont les pêches seront toujours plus avantageusement portées en droiture aux lieux de leur destination, voisins de la France, & que les bâtimens Américains qui apporteroient à Marseille, ou dans quelques ports François, les poissons ou autres produits de leurs pêches, sous prétexte d’entrepôt & de destination étrangère, hors le cas des relâches forcées, ne pourroient presque jamais y être attirés, que par le desir d’en faire ensuite le versement frauduleux dans l’intérieur du royaume. Sa Majesté est assurée qu’une telle spéculation ne pourra jamais avoir le vœu, ni exciter l’intérêt des Etats-unis, & qu’Elle peut, sans aucune crainte d’affliger ses Alliés, procurer à cet égard une entière sécurité au commerce de son royaume. A quoi voulant pourvoir: Ouï le rapport du sieur Lambert, Conseiller d’Etat & ordinaire au Conseil royal des finances & du commerce, Contrôleur général des finances; LE ROI ETANT EN SON CONSEIL, interprétant l’article X de l’arrêt de son Conseil du 29 décembre 1787, a ordonné & ordonne que l’entrepôt continuera à être permis, aux termes dudit article, pour toutes les productions & marchandises des Etats-unis, autres néanmoins que les poissons & huiles, & autres marchandises provenant des pêches Américaines, à l’égard desquelles il en sera usé comme avant ledit arrêt du 29 décembre 1787, les formes duquel entrepôt seront, quant a présent, & jusqu’à ce qu’il en soit autrement ordonné, celles qui sont prescrites par les Règlemens pour les entrepôts réels; se réservant Sa Majesté, de modifier ces formes, d’y ajouter ou d’en retrancher, sur l’avis des Chambres du commerce, examiné en son Conseil, selon qu’il sera jugé convenable aux intérêts des deux Nations.
          MANDE & ordonne Sa Majesté à Mons. le Duc de Penthièvre, Amiral de France, aux sieurs Intendans & Commissaires départis dans les provinces, au Commissaire départi pour l’observation des Ordonnances dans les Amirautés, aux Officiers des Amirautés, Maîtres des ports, Juges des Traites, & à tous autres qu’il appartiendra, de tenir la main à l’exécution du présent arrêt, lequel sera enregistré aux greffes desdites Amirautés, lû, publié & affiché par-tout où besoin sera.
          FAIT au Conseil d’Etat du Roi, Sa Majesté y étant, tenu à Versailles le vingt-deux février mil sept cent quatre-vingt-huit.
          
            Signé LA LUZERNE.
          
          
            LE DUC DE PENTHIEVRE, Amiral de France, Gouverneur & Lieutenant général pour le Roi en sa province de Bretagne.
            VU l’arrêt du Conseil d’Etat du Roi ci-dessus & des autres parts, à nous adressé: MANDONS à tous ceux sur qui notre pouvoir s’étend, de l’exécuter & faire exécuter, chacun en droit soi, suivant sa forme & teneur; ordonnons aux Officiers des Amirautés de le faire enregistrer aux greffes de leurs siéges, lire, publier & afficher par-tout où besoin sera.
            FAIT à Anet le vingt-huit février mil sept cent quatre-vingt-huit. Signé L.J.M. DE BOURBON. Et plus bas, Par son Altesse Sérénissme.
          
          
            Signé Perier
          
        